                                       Case 3:19-cv-07545-WHA Document 167 Filed 01/30/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8

                                   9   TERRELL ABERNATHY, et al.,
                                                                                              No. C 19-07545 WHA
                                  10                   Petitioners,                           Related to
                                  11            v.                                            No. C 19-07646 WHA

                                  12   DOORDASH, INC.,
Northern District of California
 United States District Court




                                  13                   Respondent.                            NOTICE RE MOTION TO STAY

                                  14
                                       CHRISTINE BOYD, et al.,
                                  15
                                                       Petitioners,
                                  16
                                                v.
                                  17
                                       DOORDASH, INC.,
                                  18
                                                       Respondent.
                                  19

                                  20
                                             By FEBRUARY 6 AT NOON, petitioners’ counsel shall file a statement regarding whether
                                  21
                                       in the state court action (Marciano), the state court judge will permit petitioners’ counsel
                                  22
                                       herein to file a single opt-out on behalf of all of his petitioner clients as opposed to individual
                                  23
                                       opt-outs on behalf of each individual petitioner.
                                  24
                                            IT IS SO ORDERED.
                                  25
                                       Dated: January 30, 2020.
                                  26
                                  27                                                            WILLIAM ALSUP
                                                                                                UNITED STATES DISTRICT JUDGE
                                  28
